Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144500                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 144500
                                                                   COA: 306134
                                                                   Oakland CC: 2008-223656 FC
  MICHAEL DENNIS WASHINGTON,
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the December 8, 2011,
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2012                        _________________________________________
           h0514                                                              Clerk